  Case 2:19-cr-00216-SDW Document 39 Filed 05/14/20 Page 1 of 3 PageID: 113
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 19-216
                                *
JAHID REEVES                    *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔ That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:


See Attachment A


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: May 14, 2020                                                  s/ Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
 Case 2:19-cr-00216-SDW Document 39 Filed 05/14/20 Page 2 of 3 PageID: 114




                              ATTACHMENT A

       The Court finds that the guilty plea hearing to be held on May 14,
2020, cannot be further delayed without serious harm to the interests of
justice, for the following reasons:

     1.    To ensure that the Court is not overwhelmed by cases and
           proceedings at the conclusion of this period of emergency.
           Currently, District Judges in New Jersey handle a substantially
           larger docket of cases than Judges in other Districts in the United
           States. New criminal cases continue to be assigned by the Court
           during the emergency. If the Court cannot resolve matters now by
           guilty plea, the resulting backlog will overwhelm the Court’s ability
           to function effectively. The concern of such congestion and the
           particular harm that likely will be caused by delays in the
           processing of cases and matters in the future is particularly acute
           in this emergency, at least given that: (1) it is unknown when this
           emergency will subside and when the Court will be able to function
           at normal capacity (including, among other things, the
           empanelment of trial juries); and (2) this District’s pre-existing
           shortage of District Court Judges which already has challenged the
           Court’s ability to process and resolve cases. This District has six
           District Judge vacancies: two have been pending for more than
           five years; one has been pending almost three years; two have been
           pending for more than a year; and one has been pending almost a
           year. The Federal Judicial Conference has deemed the District’s
           six vacancies judicial emergencies.

     2.    To permit defendant REEVES to obtain a speedy resolution of his
           case through an admission of guilt. Defendant REEVES has asked
           for this case to be resolved today by guilty plea.

     3.    To permit the Government to obtain a resolution of the case so that
           the Government, already operating in a restricted capacity due to
           the emergency, may appropriately focus its resources on other,
           emerging criminal matters. The Government has asked for this
           case to be resolved today by guilty plea.

     4.    To prevent overcrowding at the facilities housing pre-trial
           detainees. The detention facilities have a limited capacity.
           Detainees are transferred from the detention facilities to prison
Case 2:19-cr-00216-SDW Document 39 Filed 05/14/20 Page 3 of 3 PageID: 115



          facilities only after they have been found guilty and sentenced.
          There is a constant influx of new detainees admitted to the
          detention facilities. If detainees cannot be transferred to prison
          facilities, the resulting backlog of detainees will overwhelm the
          detention facilities.

    5.    To obtain a resolution to the case prior to the end of the time
          afforded the Government to prosecute such case under the Speedy
          Trial Act.
